Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings objection is withdrawn after consideration of applicant’s arguments.
Specification
The disclosure objection is withdrawn after consideration of applicant’s arguments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
claim 2 recites “carrying mechanism for carrying” – specification discloses "carrying arm 24 forming a carrying mechanism" paragraph 44
claim 2 recites “pretreatment section being configured to perform pretreatment including a shaking process” - specification discloses “a plurality of shaking ports for performing the shaking process”
claim 3 recites "specimen identification section configured to identify" - specification and Fig. 7 discloses a control unit and is interpreted as "programmable to", which  means control unit is capable of identifying a sample in a microchannel
claim 4 recites “pretreatment operation section is configured to carry the pretreatment container” and “to perform predetermined pretreatment” – specification and Fig.7 discloses a control unit and is interpreted as "programmable to", which means the control unit is capable of controlling the carrying and shaking of the pretreatment containers
claim 5 recites “pretreatment operation section is configured to search for an available shaking port” and “and to perform the shaking process” – specification and Fig.7 discloses a control unit
claim 6 recites “pretreatment container specifying section configured to specify the pretreatment container” – specification and Fig.7 discloses a computer/ control unit

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claim 6 recites “information storing section configured to store information” – "information storing" has plain meaning of computer memory and is also disclosed as computer memory
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The applicant’s argument have be considered, but found unpersuasive because claims 4 and 5 do not depend directly upon claim 1 or claim 2.
Claim 2 recites “a pretreatment container placement section where a pretreatment container which is housing a specimen holding member including a microchannel for holding a specimen is placed, the microchannel having a linear shape and both ends of the microchannel being opened”. However, “a pretreatment container” and “a specimen holding member” are not positively claimed. For prosecution, the limitation will be interpreted as “a pretreatment container placement section capable of holding a pretreatment container” and “a pretreatment container capable of holding a specimen holding member; and the specimen holding member has a microchannel for holding a specimen, in which the microchannel is a linear shape and both ends of the microchannel being opened”.
Claim 4, dependent on claim 3, recites the limitation “the pretreatment section” and “the carrying mechanism”.  However, there is insufficient antecedent basis for “the pretreatment section” limitations in claim 3. Claim 5, depend on claim 4, is also rejected for said dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa et al (JP2016170079A published 09/23/2016; hereinafter Hanabusa; a translation is being provided; paragraphs below reference the translated document) in view of Lee et al (US20110085950A1 published 04/14/2011; hereinafter Lee).
Regarding claim 2, Hanabusa teaches a pretreatment apparatus (pretreatment apparatus - paragraph 1) comprising: 
a pretreatment container placement section (container holding unit 12 – paragraph 35) where a pretreatment container (a collection container 54) (in the container holding portion 12, a plurality of sets of pretreatment kits in which an unused separation container 50 and a collection container 54 are stacked – paragraph 35) which is housing a specimen holding member (separation container 50) (the collection container 54 capable of holding a separation container 50). 
a carrying mechanism (transfer arm 24 - paragraph 29) for carrying the pretreatment container placed at the pretreatment container placement section (conveyed between the respective processing ports by the transfer arm 24 - paragraph 29);  
a pretreatment section (Fig. 2) (“pretreatment section” is interpreted as ports that capable of performing the claim pretreatment functions) including a port where the pretreatment container carried by the carrying mechanism is placed; the pretreatment section being configured to perform pretreatment (a plurality of treatment ports for executing each pretreatment item - paragraph 27) including a shaking process (the stirring unit 36 and stirring port are capable of shaking a separation container 50 and collection container 54 – paragraph 53) of shaking the pretreatment container  to extract the specimen from the specimen holding member in the pretreatment container that is placed in the port (“to extract the specimen” is interpreted as an inherent result of the shaking process).  

Lee (Fig. 1) teaches a pretreatment container placement section (spindle motor 52) where a pretreatment container (frame 15) which is housing a specimen holding member (bio cartridge 30) including a microchannel (a channel 36) for holding a specimen is placed, and the microchannel having a linear shape (a large portion of channel 36 is linear – Fig. 1) and both ends of the microchannel being opened (one end of channel 36 is opened to a chamber 35 and the other end is opened to a separation unit 32 via a value 33 and valve 33 can be opened – paragraph 33-34 and Fig. 1). It would be advantageous to use a bio cartridge with microchannel to decrease pretreatment steps in order to increase sample through-put and gain precise environmental control for the samples. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the separation container 50, as taught by Hanabusa, by placing a bio cartridge 30, taught by Lee, into separation container 50 to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Hanabusa and Lee both teach automatic sample processing.
Regarding claim 7, Hanabusa (paragraph 65 and 66), modified by Lee, teaches an analysis system comprising: the pretreatment apparatus according to claim 2, wherein the pretreatment apparatus is comprising a transfer apparatus (sample transfer unit 42) which includes a transfer port (transfer port 43) where the pretreatment container containing a specimen that is previously subjected to pretreatment at the pretreatment section is placed by the carrying mechanism (transfer arm 24 - Hanabusa paragraph 29). Hanabusa also teaches a liquid chromatograph system (LC (liquid chromatograph) 100 - Hanabusa paragraph 24) that is .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa and Lee as applied to claim 2 above, and further in view of Chu et al (US20160228876A1 published 08/11/2016; hereinafter Chu).
Regarding claim 3, Hanabusa, modified by Lee, teaches a pretreatment apparatus according to claim 2, wherein the pretreatment container placement section (container holding portion 12 – Hanabusa paragraph 35) is for placing an empty pretreatment container that does not contain a specimen (unused separation container 50 and a collection container 54 - Hanabusa paragraph 35). Hanabusa also teaches that the pretreatment apparatus further comprises a specimen placing section where a specimen container containing a specimen is placed separately from the pretreatment container (sample containers 6 containing samples can be installed in the sample setting unit 2 - paragraph 30) (container holding unit 12 provided at a position different from that of the sample setting unit 2 - paragraph 34). Hanabusa then teaches a specimen dispensing section (sampling nozzle 20a 
However, Hanabusa and Lee do not teach that the specimen identification section is configured to identify whether an analysis target specimen is the specimen contained in the specimen container or the specimen held in the specimen holding member. Chu (Fig.1) teaches a specimen identification section (control system 120 and optical system 124) configured to identify whether an analysis target specimen is the specimen contained in the specimen container (receiving electromagnetic energy from samples 112 in a sample holder - Chu paragraph 77) or the specimen held in the specimen holding member (microtiter plate – Chu paragraph 113). It would be advantageous for the device to be capable of identifying a sample in a sample holder or microchannel because it enables faster sample processing and reduces testing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit, as taught by Hanabusa and Lee, with the control system and optical system, taught by Chu to gain the above advantage of being capable of identifying a sample in a sample holder or microchannel. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Hanabusa, Lee, and Chu all teach automated sample processing.
Regarding claim 4, Hanabusa, as modified by Lee and modified by Chu, teaches a pretreatment apparatus according to claim 3, further comprising a pretreatment operation section, the pretreatment operation section (pre-processing unit 84e controls the pre-processing unit composed of each port, the transport arm 24 - Hanabusa paragraph 80) is configured to carry the empty pretreatment container placed at the pretreatment container placement section to the dispensing position by the carrying mechanism (transfer arm 24 – Hanabusa paragraph 29) to dispense the analysis target specimen into the pretreatment container by the specimen dispensing section (reagent addition nozzle 26a – Hanabusa paragraph 34), to carry the pretreatment container to the pretreatment section, and to perform predetermined pretreatment (the pretreatment means 84a executes a predetermined process - Hanabusa paragraph 73), when the analysis target specimen is identified by the specimen identification section to be the specimen contained in the specimen container (“when the analysis target specimen is identified” is interpreted as a contingent limitation per MPEP 2111.04 and is not an required function). Hanabusa, as modified by Lee and as modified by Chu, also teaches that the pretreatment operation section (pre-processing unit 84e controls the pre-processing unit composed of each port, the transport arm 24 - Hanabusa paragraph 80) is configured to carry the pretreatment container, which is housing the specimen holding member (microtiter plate – Chu paragraph 113) and placed at the pretreatment container placement section, to the pretreatment section by the carrying mechanism, and to perform predetermined pretreatment including the shaking process (pretreatments such as sample dispensing, reagent dispensing, stirring, and filtration - Hanabusa paragraph 25), when the analysis target specimen is identified by the specimen identification section to be the specimen held in the specimen holding member (“when the analysis target specimen is identified” is interpreted as a contingent limitation per MPEP 2111.04 and is not an required function).
Regarding claim 5, Hanabusa, as modified by Lee and modified by Chu, teaches that the pretreatment apparatus according to claim 4, wherein the pretreatment section includes a plurality of 
Regarding claim 6, Hanabusa, as modified by Lee and modified by Chu, teaches that the pretreatment apparatus according to claim 3, wherein the pretreatment container placement section is configured for placing a plurality of the pretreatment containers (container holding portion 12, a plurality of sets of pretreatment kits - Hanabusa paragraph 35 and Fig. 2) and the pretreatment apparatus further comprises an information storing section configured to store information (arithmetic processing unit 90 composed of, for example, a personal computer (PC) or a dedicated computer is connected to the control unit 84 - Hanabusa paragraph 72) about a position, at the pretreatment container placement section, where the pretreatment container which is housing the specimen holding member is placed (an analyst can manage the preprocessing unit 1 via the arithmetic processing unit 90 - Hanabusa paragraph 72). 
Hanabusa, as modified by Lee and modified by Chu, teaches a pretreatment container specifying section configured to specify the pretreatment container (pretreatment execution unit 84e controls so that different samples are not simultaneously pretreated at the same port - Hanabusa paragraph 81) which is housing the specimen holding member holding the analysis target specimen based on the information stored by the information storing section, when the analysis target specimen is the .
Response to Arguments
With regards to point 1 of applicant argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (specimen container) is not recited in the rejected claim 2.  Furthermore, the invention does not claim any structural differences between a specimen container and a pretreatment container. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to point 2 of applicant argument that the examiner failed to provide a logical rationale to modify the references has been considered; but is not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee teaches that “a lab-on-a-chip is a device configured to perform several steps of a process and an operation on one chip” (paragraph 4). It would have been obvious to one of ordinary skill in the art to understand that using a microfluidic device would decrease the number of steps that an operator would need to perform in a process. Therefore, one of ordinary skill can reasonably conclude that reducing steps in a process would lead to increased sample through-put. Furthermore, Lee teaches that it is possible to selectively heat a very specific portion, such as valve 33, of a microchannel via a 
With regards to point 3 of applicant argument that the “examiner has failed to establish prima facie obviousness because one of skill in are would not modify Hanabusa as alleged by the examiner because the channel 36 (alleged microchannel) is used in a configuration wholly unrelated to Hanabusa's” has been considered but is not persuasive.  It is noted that “a pretreatment container” and “a specimen holding member” are not positively claimed in claim 2. Lee (paragraph 48) teaches reacting the sample held in the channel and separating components from the sample, which are useful steps in pretreating a sample taught by Hanabusa (paragraph 2). Furthermore, Hanabusa, modified by Lee, teaches a container (separation container 50) capable of holding a specimen holding member (bio cartridge 30); and the specimen holding member (bio cartridge 30) has a microchannel (channel 36) for holding a specimen (channel 36 is capable of holding a sample), in which the microchannel is a linear shape (most of channel 36 is linear – Lee Fig. 1) and both ends of the microchannel being opened (one end of channel 36 is opened to a chamber 35 and the other end is opened to a separation unit 32 via a value 33 and valve 33 can be opened – paragraph 33-34 and Fig. 1) is an example of a valid way to use the bio cartridge 30 for pretreating samples that does not conflict with the teachings in the references. 
With regards to point 4 of applicant argument that Hanabusa fails to discloses shaking has been considered; but are not persuasive. It is noted that the feature upon which applicant relies (Fig. 6A of the instant application) is not recited in the rejected claim 2. Hanabusa teaches “a stirring unit 36 that has a mechanism for periodically operating each stirring port 36a individually in a horizontal plane”. One of ordinary skill would have reasonable assume that said stirring unit shares many features with a vortex mixer, which is well known in the art to move a sample tube in a circular path (periodically) on a horizontal plane to stir the contents in the tube. It would have been obvious to one of ordinary skill in the art that using the stirring unit to stir a tube inherently discloses a “shaking process”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797